DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US PGPub 2015/0017436 Wake et al., US Patent 6,983,826..

    PNG
    media_image1.png
    321
    485
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    532
    375
    media_image2.png
    Greyscale

Regarding claims 1, 4 and 15 and 18, Krishnan et al. discloses an elevator system (10), comprising: a hoistway (14); a drive machine (28) having a traction sheave (18) coupled thereto; an elevator car (12) movable within the hoistway (14); a counterweight (26) movable within the hoistway (14); at least one belt (16) connecting the elevator car (12) and the counterweight (26), the belt (16) 

    PNG
    media_image3.png
    312
    783
    media_image3.png
    Greyscale

Wake et al. teaches a similar elevator belt wither the tension member (13) contain a fiber coating layer (see column 2, lines 40-45) (claim 1 and 15)
wherein the fiber material includes one or more Kevlar, aramid, polyester, nylon, polyphenylene sulfide, glass, cotton, jute, hemp, or any combination or blends thereof (see column 2, lines 40-45).  (claims 4 and 18)
It would have been obvious to provide the coating layer described by Wake et al. to the system disclosed by Krishnan et al. in order to improve the strength and durability of the elevator rope.
Regarding claims 2 and 16, Krishnan et al. in view of Wake et al. discloses the belt of claims 1 and 15, wherein the tension element (30) is a cord formed from a plurality of wires (see [0010]).
.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. in view of Wake et al. in view of Wesson et al., US PGPub 2013/0167967.
Regarding claims 6 and 20, Krishnan et al. in view of Wake et al. discloses the belt of claims 1 and 15, but does not specify a fiber adhesion layer.

    PNG
    media_image4.png
    337
    461
    media_image4.png
    Greyscale

Wesson et al. teaches a similar weaved elevator belt (see fig 3) wherein the one or more tension element coating layers includes a fiber adhesion layer (see [0025]) to promote adhesion to the plurality of fibers and/or the belt coating.  It would have been obvious to provide the adhesion layer described by Wesson et al. to the system disclosed by Krishnan et al. in view of Wake et al. in order to improve the bonding of components within the belt and improve belt strength and durability.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654